Per Curiam.
We affirm the judgment of foreclosure, but reverse and remand for a determination of the correct amounts owed in interest and escrow advances because those awards were not proven by competent substantial evidence.
The total amount of damages sought by Bank was $258,213.36, which included amounts for the principal balance, interest, and the escrow advance balance. To prove ’ these damages, Bank introduced two' loan payment histories and had one- of its witnesses read from the proposed final judgment not admitted into evidence.
We conclude the principal ' balance awarded in the final judgment was supported by competent substantial evidence, namely one of the loan payment histories. However, neither the interest nor the escrow advance awards were supported by competent substantial evidence. “The appropriate remedy is to reverse and remand the judgment for further proceedings to properly establish the correct amount due and owing.” Hovannesian v. PennyMac Corp., 190 So.3d 681, 682 (Fla. 4th. DCA 2016); see also Penguero v. Bank of Am., N.A., 169 So.3d 1198 (Fla. 4th DCA 2015).

Affirmed in part, reversed in part, and remanded.

Ciklin, C.J., Gross and Conner, JJ., concur.